Title: From James Madison to Edmund Pendleton, 16 January 1781
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Jany. 16th: 1781
I was very glad at not being disappointed in my expectations of a favor from you by yesterday’s post. Several reports in quick succession of the arrival & progress of the predatory band under Arnold had rendered us exceedingly anxious to hear the truth & particulars of the matter. Some letters by the post tell us that the Governor with Baron Steuben was wholly engaged in removing & securing the arms & ammunition. If so he was better employed than in writing to Congress on the subject, which from his usual punctuality was expected. The enterprise against Richmond at this season was certainly an audacious one and strongly marks the character which directed it. Having been long sensible that the security of the country as high up as tide water reaches has been owing more to the ignorance & caution of the enemy than to its own strength or inaccessibleness, I was much less astonished at the news than many others. To those who are strangers to the sparse manner in which that country is settled & the easy penetration afforded by its long navigable rivers, the rapid and unopposed advances of the Enemy appear unaccountable & our national character suffers imputations which are by no means due to it.
Congress have yet received no official report of the result of the conciliatory measures taken with the revolted Soldiers at Trenton. From oral & circumstantial evidence There is no doubt that they have been successful. A discharge of a part from the service & a supply of cloathing & money to the rest is the price of their submission. This much considered in itself was required by justice & is consequently consistent with dignity. But considered with respect to the circumstances attending the negotiation, there is but too much ground to suspect that it will be attributed to our fears, & is therefore not a little mortifying. Happily the example, as we understand by a letter from Genl Washington recd. yesterday had not infected the other parts of the Army. As the same causes however which engendered this malignant humour in the Pennsylvania line are known to exist in the other lines, we cannot be sure that the same effects will not yet take place in the latter unless they be speedily removed. As one step towards it Congress are endeavoring to profit of the alarm which this event must have excited in the States by calling upon them for the means of immediately furnishing some pay to the troops of their respective lines.
You ask me what I think of the Delegate Extraordinary to Congress? I wish you had told me what you think of such an appointment. It is pretty certain I believe that people in general will not consider it as a proof of confidence in the ordinary Delegation. As Mr. Jones who I believe possesses the confidence of his Country & I am sure will have as much weight in Congress as any man that will be sent on such an occasion, will come about the same time, & having attended the Legislature will be as well informed in every point of view I can not deny that the appointment appears to me to be at least a supernumerary one. I wish the good effects of it may shew that I am mistaken.
The trade of this City has just suffered a very severe blow. No less than seven fine vessels have been taken out of an Outward bound fleet & carried into N. York.
I am Dr Sir Yrs. very sincerely
James Madison Junr.

The Emissary from Clinton with his guide were executed on Saturday morning last.

